Citation Nr: 0028694	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-03 874 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for Brown-Sequard 
syndrome, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist claimants in 
the development of facts pertinent to well grounded claims 
and that VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Morton v. West, 
12 Vet. App. 477 (1999).

Where a veteran has stated that a service-connected 
disability has increased in severity, or where a veteran 
disputes an initial rating of a service-connected disability, 
a claim of entitlement to an increased rating for that 
service-connected disability is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  Here, the veteran has stated that his 
service-connected disability has increased in severity.  
Therefore, development of this claim is appropriate.

At his May 2000 hearing before the undersigned, the veteran 
indicated that there was additional medical evidence of his 
treatment at the Birmingham, Alabama, VA Medical Center.  The 
Board feels that evidence should be obtained and associated 
with the veteran's claim.

In addition, the Board feels that a VA examination would be 
useful in determining what symptomatology is connected with 
the veteran's Brown-Sequard syndrome.  While he is currently 
rated only for spinal pathology, the record shows that the 
veteran has also claimed that left hemiparesis, bladder 
incontinence, bowel incontinence, sexual dysfunction, loss of 
use of the left arm, and loss of use of the left leg are 
present as a result of his Brown-Sequard syndrome.  The Board 
notes that the veteran underwent a bilateral vasectomy in 
service for sexual sterilization.  The Board feels that a 
comprehensive general medical examination should be performed 
to determine what symptomatology is present as the result of 
the veteran's Brown-Sequard syndrome.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain the medical 
evidence of the veteran's treatment at 
the Birmingham, Alabama, VA Medical 
Center and associate that evidence with 
the veteran's claims folder.

2.  The RO should schedule the veteran 
for a VA general medical examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
detailed description of all 
pathology and symptomatology present 
as the result of the veteran's 
Brown-Sequard syndrome.

c)  The examiner should state 
whether or not the veteran has lost 
the use of his left arm.  The 
examiner should state to what extent 
the veteran's left arm is paralyzed 
and should provide an opinion as to 
whether or not the veteran has lost 
the use of the left arm such that no 
effective function remains other 
than that which would be equally 
well served by an amputation with 
use of a suitable prosthetic 
appliance.  The examiner should also 
state whether or not the veteran has 
lost the use of the left hand.

d)  The examiner should state 
whether or not the veteran has lost 
the use of his left leg.  The 
examiner should state to what extent 
the veteran's left leg is paralyzed 
and should provide an opinion as to 
whether or not the veteran has lost 
the use of the left leg such that no 
effective function remains other 
than that which would be equally 
well served by an amputation with 
use of a suitable prosthetic 
appliance.  The examiner should also 
state whether or not the veteran has 
lost the use of the left foot.

e)  The examiner should state 
whether or not the veteran has bowel 
incontinence or other bowel 
symptomatology as the result of his 
Brown-Sequard syndrome.  If so, the 
examiner should state whether or not 
the veteran has complete loss of 
sphincter control.  The examiner 
should state whether or not the 
veteran has leakage or involuntary 
bowel movements, and if so should 
state the frequency.  The examiner 
should state whether or not the 
veteran uses a pad or appliance for 
any bowel disability, and should 
state the frequency of such use.

f)  The examiner should state 
whether or not the veteran has 
bladder incontinence or other 
bladder symptomatology as the result 
of his Brown-Sequard syndrome.  If 
so, the examiner should state 
whether or not whether this results 
in urine leakage, urinary frequency, 
or obstructed voiding.  If any other 
those condition is found, the 
examiner should provide a detailed 
description of the frequency of the 
condition and the means (including 
prosthetics or appliances) used to 
treat or alleviate the condition.  
If the veteran wears absorbent 
materials, the examiner should state 
the number used per day.  The 
examiner should state the number of 
times the veteran voids per day and 
the number of times he rises per 
night to void.  The examiner should 
also state whether the veteran's 
bladder condition requires 
intermittent or continuous 
catheterization.  Uroflowmetry 
should be accomplished if indicated.

g)  The examiner should state 
whether or not the veteran is 
impotent.  If the answer is in the 
affirmative, the examiner should 
state whether that condition is the 
result of his Brown-Sequard syndrome 
or because of his inservice 
bilateral vasectomy for the purpose 
of sexual sterilization.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) (if the examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  In evaluating the veteran's 
claim, the RO should specifically 
consider whether additional ratings are 
warranted for left hemiparesis, bladder 
incontinence, bowel incontinence, sexual 
dysfunction, loss of use of the left arm, 
or loss of use of the left leg.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


